DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. Applicant contends that Hammes does not show non-diffracted and diffracted light since Figure 2 shows only one beam. However, Hammes specifically contemplates “small homogeneous background light” (45), and Shpunt provides evidence that phase DOEs have an inherent zero order (¶4, ¶46). Evidence from New World Encyclopedia1 and Mack2 provide definitions of zero order light as “directly transmitted” and “not diffracted”. Furthermore, an analogous laser pattern and stereo detection apparatus disclosed by Seifert (a type recognized by Hammes, ¶8-9, as conventional) is cited for its evidence of how the zero order non-diffracted light is directly transmitted and unaffected, detailed below. Therefore it is considered that Hammes in view of the evidence anticipates the claimed requirement that non-diffracted light is unaffected by passing through the DOE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammes (US 20100073461 A1, of record), evidenced by Shpunt (US 20100284082 A1, of record) and Seifert (US 9618444 B2, effective 2011) and New World Encyclopedia1 and Mack (The Lithography Tutor2).
Regarding claim 1, Hammes teaches a system (100) comprising: a refractive optical element (ROE) (diverging lens 106) configured to spread all light received by the ROE (Fig. 2); and 
a diffractive optical element (optical phase element 108, see ¶45) separate from the ROE (Fig. 2) and downstream of the ROE (Fig. 2, DOE closer to the projected pattern) and passes non-diffracted light (¶45, “small homogeneous background light” and/or an inherent zero order, see evidence below) and diffracts light other than the non-diffracted light into a focal area on an image plane (20; note ¶47, the pattern is in focus through a very large depth of field i.e. a focal area), the non-diffracted light being unaffected by passing through the DOE (else there would be no homogeneous background at all, and in view of evidence below, the inherent zero order light is non-diffracted and unaffected).
Evidence from Shpunt regarding the DOE and its inherent zero order, who teaches an analogous pattern projection devices using DOEs for the pattern generation, indicates “various methods are known in the art for designing DOEs. In some of these methods, the DOE is designed as a phase mask, which corresponds, in effect, to a Fourier transform of the far-field amplitude pattern that the DOE is to project” (¶4), and that such phase DOEs still exhibit “the zero order problem” (¶46). Indeed, Hammes notes that “the effect arising by the phase element 108 is far field interference, the depth of field of the illumination pattern 20 is very large” (¶47). Thus Shpunt identifies the phase element of Hammes as a DOE with an inherent zero order.
Evidence from Mack teaches “The zero order is the light which passes through the mask and is not diffracted” (p. 3) and New World Encyclopedia discloses “The light that corresponds to direct transmission … is called the zero order”. Thus the zero order light is considered as non-diffracted and unaffected in view of well known diffraction theory. Further evidence from Seifert (recognized by Hammes, ¶8-9, as a conventional type) discloses how zero order light is directly transmitted and unaffected, explicitly showing an ROE (42) and downstream DOE (43) resulting in diffracted light (12) and non-diffracted zero order light (12a) that is directly transmitted and continues on the same path unaffected.
Therefore the instant claim is considered anticipated by Hammes.
Regarding claim 4, Hammes teaches the system of claim 1, and further discloses wherein the ROE (106) is upstream, relative to the DOE (108). 
Regarding claim 5, Hammes teaches the system of claim 1, and further discloses wherein the ROE comprises a negative ROE configured to diverge the non-diffracted light (Fig. 2, 106, ¶44-45; non-diffracted light through the phase plate 108 appears inherent but dramatically reducible in view of Shpunt).
Regarding claim 11, Hammes teaches the system of claim 1, and further discloses wherein the DOE and the ROE are incorporated into a projection device (Fig. 2) that outputs a spot pattern (20) of diffracted light (“far field interference” considered as an effect of diffractive optical elements as discussed above with respect to Hammes and Shpunt).
Regarding claim 12, Hammes teaches the system of claim 11, and further discloses wherein the spot pattern of diffracted light is detected by a stereo camera set (Fig. 1, stereo camera 10, projection system 100 whose pattern 20 is detected by stereo cameras on left and right, see also ¶61).  
Regarding claim 13, Hammes teaches the system of claim 1, and further discloses wherein the non-diffracted light is refracted to defocus to an eye safe level before reaching a physical barrier (Fig. 2, divergence of the light beam, i.e. defocusing, and ¶15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hammes, as evidenced by Shpunt, in view of Chen (US 20120262553 A1, of record) and McEldowney (US 20110310220 A1, of record).
Regarding claim 2, Hammes teaches the system of claim 1, but does not explicitly show wherein the DOE comprises a diffractive optical element encoded with a diffractive lens.
In a first sense, Chen explicitly shows wherein the DOE comprises a diffractive optical element encoded with a diffractive lens (¶46, “a phase DOE, which performs wave front modulation of the light source”, considered a diffractive lens). In a second sense, McEldowney shows the DOE comprises a diffractive optical element encoded with a diffractive lens (Fig. 5A, 530, both diffractive and lens surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Chen to modulate the wave front using the phase DOE of Hammes and thereby achieved a predictable result, or to have combined the diffractive element with a lens according to the teachings of McEldowney for the purpose of achieving achromaticity.

Claims 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes, as evidenced by Shpunt, in view of McEldowney (US 20110310220 A1, of record).
Regarding claim 6, Hammes teaches the system of claim 1, Hammes explicitly shows an positive lens (112) to focus light to a point (“the near field interference … can thus be imaged into the spatial zone 12”, imaging considered as at least one point of focus).
Hammes does not explicitly show wherein the DOE comprises a positive DOE configured to focus the non-diffracted light to a point.  
In a first sense, McEldowney explicitly shows an analogous depth camera where the DOE (530) comprises a positive DOE (e.g. Fig. 5A, the DOE 530 having positive curvature on the upstream side) configured to focus the non-diffracted light to a point (sequitur due to the positive curvature of the upstream side and the inherent presence of zero order, i.e. non-diffracted light, through phase plates, evidenced by Shpunt).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of McEldowney to add positive power to the DOE and thereby achieve a predictable depth sensing result.
Regarding claim 15 and 16, where Hammes teaches the system of claim 1, regarding safety, Hammes contemplates diverging light to an eye safe resulting beam (¶15). 
Hammes does not explicitly show wherein a size (or strength) of the ROE, or a size (or strength) of the DOE is based in part upon an eye safety limit in a scene.
McEldowney explicitly contemplates using optics to ‘reduce[] the concentration of a laser beam’ for eye safety, considered as defocusing (¶21). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defocused the laser beam of Hammes for eye safety. 
Although McEldowney recites rendering the beam safe using optics, McEldowney does not give detailed disclosure on what parameters of the optics to vary. The Office notes that the effect of size (aperture) and strength (surface curvature, refractive index of the material) have been known since, e.g. Thomas Young, Friedrich Gauss, and Ernst Abbe (18th & 19th Century).
Indeed, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Size and strength of the optics are standard optical parameters known to affect the amount of light collected and the size and location of the focus. Benefit of optimizing these parameters include eye safe operation by the use of optics to reduce concentration of the laser source as detailed above. 
Absent any criticality of the effect of the scene on safety limits, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the teachings of McEldowney and routinely optimized the size and strength of the optics of Hammes for the purpose of preventing damage to the eyes of users by concentrated light.

Claim 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hammes as applied to claim 1 above, and further in view of Lieberman (US 20080297614 A1).
Regarding claim 3, Hammes teaches the system of claim 1, and that the light source is a single emitter laser diode (i.e. divergent as a point source).
Hammes does not explicitly show a collimating lens is upstream of the diverging ROE (106). 
Lieberman teaches placing a collimating lens (1004) upstream of the light spreading optics (DOE 1000, ROE 1006) (Fig. 13). In a separate embodiment, Lieberman teaches placing a collimating lens (1014) upstream of the light spreading optics (Fig. 14A). McEldowney explicitly shows an analogous depth camera where the light source (505) is coupled to a collimating lens (525) upstream of the refractive (upstream surface of 530) and diffractive element (downstream surfaces of 530). 
Absent any criticality of collimating lens [Wingdings font/0xE0] ROE [Wingdings font/0xE0] DOE conformation thus claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a collimating lens taught by Lieberman and/or McEldowney upstream of the light spreading optics of Hammes according to the teachings of Lieberman for the purpose of providing a uniform light field for uniform patterning and/or spreading by the DOE and/or ROE.
Regarding claims 9 and 10, Hammes teaches the system of claim 1, Hammes explicitly shows wherein the light source comprises a laser (¶48). 
Hammes does not explicitly show the laser optically coupled to a collimating lens.  
McEldowney explicitly shows an analogous depth camera where the light source (505) is coupled to a collimating lens (525) upstream of the refractive (upstream surface of 530) and diffractive element (downstream surfaces of 530). Lieberman teaches placing a collimating lens (1004) upstream of the light spreading optics (DOE 1000, ROE 1006) (Fig. 13). In a separate embodiment, Lieberman teaches placing a collimating lens (1014) upstream of the light spreading optics (Fig. 14A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have collimated the laser before refractively diverging the laser light of Hames according to the teachings of McEldowney, e.g. for the purpose of uniformly illuminating the diverging ROE.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes as applied to claim 1 above, further in view of McEldowney (US 20110310220 A1, of record) and Umeda (US 20130003069 A1, of record).
Regarding claim 7, Hammes teaches the system of claim 1, but does not explicitly show wherein the DOE comprises a positive lens configured to focus the non-diffracted light to a stop. 
McEldowney explicitly shows an analogous depth camera where the DOE (530) comprises a positive DOE (e.g. Fig. 5A, the DOE 530 having positive curvature on the upstream side) configured to focus the non-diffracted light to a point (sequitur due to the positive curvature of the upstream side and the inherent presence of zero order, i.e. undiffracted light, inherent to phase plates evidenced by Shpunt). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of McEldowney to arrange the optics of Hammes for the purpose of determining depth information from a pattern projection.
The modified Hammes does not explicitly show that the focus point is at an aperture stop.
Umeda explicitly shows an analogous depth camera (Fig. 4B) having a positive ROE (113) converging the input light to a stop (114). Furthermore, conjugated aperture stops (i.e. an aperture stop at the focus point) for the purpose of reducing vignetting is well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Umeda and provided an aperture stop conjugate with the ROE of Hammes and thereby reduced the occurrence of stray light and/or vignetting, thereby improving the contrast of the projected pattern vis-à-vis accuracy of the depth map.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hammes as applied to claim 1 above, and further in view of Shpunt (US 20170116757 A1, of record).
Regarding claim 8, Hammes teaches the system of claim 1, but does not explicitly show wherein the DOE comprises a plurality of separate diffractive optical elements arranged in series. 
Shpunt, teaching an analogous optical pattern projection using phase DOEs, explicitly shows a pattern projector having DOEs in series (¶28 and Fig. 2, DOEs 48 and 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized series DOEs according to the teachings of Shpunt and thereby predictably generated a 2D projected pattern for computing the depth map.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammes as applied to claim 1 above, and further in view of Hall (US 5471326 A, of record).
Regarding claim 14, Hammes teaches the system of claim 1, and further discloses wherein the non-diffracted light is refracted to defocus to an eye safe level (Fig. 2, divergence of the light beam, i.e. defocusing; see also, ¶15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://web.archive.org/web/20100515004214/https://www.newworldencyclopedia.org/entry/Diffraction_grating, recorded 2010.
        2 Chris A. Mack. The Formation of an Aerial Image. The Lithography Tutor, Jan 1993.